          Case 1:20-mj-04109-DHH Document 6 Filed 06/16/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

       UNITED STATES OF AMERICA )
                                )
                 v.             )                     MJ Case No. 20-04109-DHH
                                )
       PETER FRATUS,            )
       Defendant                )


                           AFFIDAVIT IN SUPPORT OF ARREST

       I, Brian Pereira, Special Agent, Federal Bureau of Investigation, do hereby make oath before

the Honorable David H. Hennessy, Chief United States Magistrate Judge for the District of

Massachusetts, that upon knowledge coming to me in connection with my official duties and as part

of the official records of my office, I am advised that there is presently outstanding a warrant of

arrest for one Peter Fratus on a Complaint (20-MJ-1000) filed in the Eastern District of Pennsylvania

charging the defendant with Interstate Threatening Communications in violation of 18 U.S.C. §

875(c), and I do hereby make oath that this warrant of arrest is outstanding in said District on the

basis of the information set out above. A copy of said warrant is attached.



                                              __________________________________________
                                              BRIAN PEREIRA
                                              Special Agent
                                              Federal Bureau of Investigation


       Attested to by the affiant in accordance with the requirements of
       Fed. R. Crim. P. 4.1 by videoconference this 16th day of June, 2020.


                                                              ______________________________
                                                              DAVID H. HENNESSY
                                                              Chief United States Magistrate Judge
                           Case 1:20-mj-04109-DHH Document 6 Filed 06/16/20 Page 2 of 2
$2 5HY $UUHVW:DUUDQW DSSURYHGE\$86$Livermore)



                                          81,7('67$7(6',675,&7&2857
                                                                           IRUWKH

                                                       BBBBBBBBBB'LVWULFWRIBBBBBBBBBB
                                                         Eastern District of Pennsylvania

                   8QLWHG6WDWHVRI$PHULFD
                              Y
                                                                                      &DVH1R 20-MJ-1000
                          PETER FRATUS




                             Defendant


                                                             ARREST WARRANT
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          YOU ARE COMMANDEDWRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)     PETER FRATUS                                                                                                  
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW               u 6XSHUVHGLQJ,QGLFWPHQW                  u ,QIRUPDWLRQ       u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                               u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                 u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ             u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV

 On or about June 6, 2020, defendant PETER FRATUS knowingly transmitted in interstate or foreign commerce a
 communication containing a threat to injury another person, by threatening to hang and kill D.O. All in violation of 18 U.S.C.
 § 875(c).




'DWH        June 15, 2020                                                                /s/ The Honorable Marilyn Heffley
                                                                                                    Issuing officer’s signature

&LW\DQGVWDWH       Philadelphia, PA                                                      HON. MARILYN HEFFLEY, USMJ
                                                                                                      Printed name and title


                                                                           Return

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                                   DQGWKHSHUVRQZDVDUUHVWHGRQ(date)
DW(city and state)                                                    

'DWH
                                                                                                   Arresting officer’s signature



                                                                                                      Printed name and title
